Moule, J. (dissenting).
On June 20,1972 at 2:15 a.m. defendant Anthony Jeffries, the driver of a cream-colored Lincoln Continental, license number EA5505, was stopped by two Buffalo police officers. The officers had previously received information that the driver of a car fitting the description and license number of that driven by defendant was named Anthony Jeffries and was known to carry a gun. In addition, one of the officers knew an Anthony Jeffries who was a convicted narcotics offender. When defendant produced his driver’s license and registration at the officers’ request, it was determined that he was not the same Anthony Jeffries who was known as a nar*9cotíes offender, and a pat down search by one of the officers failed to reveal a weapon. The other officer, however, observed several manila envelopes of the kind known to be used in marijuana transactions tucked beneath a center armrest in the front seat of defendant’s car. When asked who owned the envelopes and where they came from, defendant replied, “ I don’t know, I had my car parked on Jefferson Avenue with the windows opened.” The officer then opened the car door and examined the contents of one of the envelopes, expecting to find marijuana. He found instead that the envelopes contained gambling records. Defendant’s motion to suppress the gambling records as evidence was granted on the basis that they were the product of an illegal search of his automobile conducted without probable cause.
Although the mere presence of manila envelopes in defendant’s car is insufficient to raise the level of inference from a police officer’s suspicion that they may contain marijuana to probable cause (People v. Corrado, 22 N Y 2d 308), if suspicious circumstances are supplemented by additional suspicious behavior, probable cause may be found to exist (People v. Brown, 32 N Y 2d 172). Where, in addition to suspicious circumstances, a defendant gives evasive and unresponsive answers to a police officer’s questions (People v. Rosemond, 26 N Y 2d 101) or where his answers are obvious falsehoods (People v. Brady, 16 N Y 2d 186), probable cause has been found. In this ease, had the police officer merely seen the envelopes in the car and, without making any inquiry as to their contents, opened the door and seized them, he doubtless would have done so without probable cause to believe they contained contraband. However, here an inquiry was made. The defendant’s response was evasive and its implication, that some unknown person might have placed the envelopes in the car, was an obvious falsehood. Under these circumstances, I believe the police officer had sufficient probable cause to warrant his entering the vehicle and examining the envelopes. Therefore, the suppression order was improper.
Cardamons and Goldman, JJ., concur with Wither, J. P,; Moule and Mahoney, JJ., dissent and vote to reverse the order and reinstate the indictment in an opinion by Moule, J.
Order affirmed.